Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2021

                                      No. 04-21-00042-CV

 CITY OF FLORESVILLE, TEXAS, and Marissa Ximenez, Gloria E. Martinez, Juan Ortiz,
      Jade Jimenez, Gloria Morales Cantu, Monica Veliz, in their official capacities,
                                      Appellants

                                                 v.

                           Nick NISSEN, David Johns, Paul W. Sack,
                                         Appellees

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. CVW-19-00897
                           Honorable Lynn Ellison, Judge Presiding

                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on June 25, 2021. Before the extended due date, Appellant filed a
second motion for extension of time to file the brief until July 9, 2021.
        Appellant’s motion is GRANTED. Appellant’s brief is due on July 9, 2021. See TEX. R.
APP. P. 38.6(d).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court